Citation Nr: 0704112	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than September 21, 
2001, for the assignment of a 100 percent disability rating 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran had active service from March 1969 to December 
1971.  He had honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2002 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the rating decision, the RO determined that the 
veteran was competent to handle disbursement of funds, 
continued the noncompensable evaluation for the service-
connected residuals of injury to the right eye, and denied 
service connection for gout, arthritis of both feet, the left 
knee, and secondary service connection for a left eye 
disability.  The RO also denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound.  An increase to a 100 percent 
disability rating was granted for post-traumatic stress 
disorder, effective September 22, 2001.  The veteran only 
contests the issue concerning his PTSD and asserts that the 
100 percent evaluation should go back to March 22, 1996, the 
date of the original claim of service connection for PTSD.

In April 2006, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran submitted a letter dated May 12, 2000, 
indicating that his PTSD had worsened and sought to file a 
claim for an increased rating.

3.  Prior to September 21, 2001, the facts did not establish 
that the service-connected post-traumatic stress disorder met 
the criteria for a 100 percent evaluation.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 21, 
2001, for the award of a 100 percent evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

By letter dated in May 2006, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran that 
it would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for an earlier effective 
date, but that he must provide enough information so that VA 
could request any relevant records.  It told him that VA was 
responsible for obtaining any evidence held by a government 
agency.  VA also informed the veteran to submit any evidence 
in his possession that pertained to the claim.  

With respect to informing the veteran of the evidence 
necessary to substantiate the claim, VA provided the veteran 
with the statute that addresses how effective dates are 
assigned.  While this is not a model of clarity, the Board 
finds that the veteran has not been prejudiced by such, as it 
is clear that he has actual knowledge of what is necessary to 
establish an earlier effective date for a 100 percent 
evaluation.  In a June 2002 personal statement, the veteran 
asserts that the 100 percent disability rating for PTSD 
should date back to his original claim date of March 1996 
because his symptoms in 1996 constituted a 100 percent 
rating.  This is the type of evidence necessary to establish 
an earlier effective date for a 100 percent evaluation for 
post-traumatic stress disorder.  Hence, any error on the part 
of VA in failing to inform the veteran of the evidence 
necessary to substantiate the claim is harmless.  The May 
2006 letter provided the notice of all four elements as 
discussed above.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the May 2006 letter provided 
to the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  He was also 
provided a supplemental statement of the case in September 
2006, which provided him an additional 60 days to submit 
additional evidence or argument.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

During the pendency of the appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  In the present appeal, a May 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from March 1994 to April 2004.  VA did not provide 
the veteran with an examination or obtain an opinion in 
connection with his claim for an earlier effective date, as 
it was not a requirement.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, in this case, the effective date is 
determined based upon evidence already in the claims file.  
Additionally, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. § 
5103A(d)(2)(A) - (C).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  The effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(a); see 
38 C.F.R. § 3.400.  An effective date for a claim for 
increase may be granted prior to that date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2) (2006); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under the current rating criteria, PTSD is evaluated under a 
general rating formula for mental disorders.  See 38 C.F.R. § 
4.130, DC 9411 (2006).  The veteran is currently rated 100 
percent disabling under the general rating formula.  A 100 
percent rating is warranted if there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; gross inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By way of procedural background, in a December 1996 rating 
decision, the RO granted service connection for PTSD, and 
assigned a 50 percent disability rating, effective March 22, 
1996.  The RO increased the veteran's PTSD disability rating 
to 70 percent, effective March 26, 1996, in a January 1999 
rating decision.  In that same decision, the RO also 
determined that entitlement to an earlier effective date than 
March 26, 1996 for service connection for PTSD was not 
established.  The veteran only appealed the issue of earlier 
effective date, and explained that the effective date should 
be March 1994 when he originally filed a claim for PTSD.  In 
May 2000, the veteran raised a claim for an increased rating 
for his PTSD.  The Board issued a decision in March 2001 
where it determined that the March 22, 1996, effective date 
for the grant of service connection for PTSD did not 
constitute clear and unmistakable error.  

As noted previously, the veteran argues that he warrants an 
effective date of March 22, 1996, for the award of a 100 
percent evaluation for post-traumatic stress disorder.  The 
Board must evaluate the evidence that is of record to 
determine whether the facts establish that the veteran's 
post-traumatic stress disorder met the criteria for a 100 
percent evaluation prior to September 21, 2001.  After having 
carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an effective date earlier than September 21, 2001, for the 
award of a 100 percent evaluation for post-traumatic stress 
disorder.

The evidence, as a whole, does not establish that the veteran 
met the criteria for the 100 percent evaluation.  For 
example, in an April 1996 VA examination, the veteran 
explained that since service, noises bothered him, and he had 
difficulty with concentration and memory problems.  During 
that time, he lived with his wife, watched television, and 
went fishing once in awhile.  Similarly, in a February 1998 
VA examination report, the veteran stated that he divorced 
his wife in 1997, but still maintained a personal and regular 
relationship with her.  A VA treatment record dated June 
1999, noted the veteran had a female companion and their 
relationship was doing well.  The veteran stated to the VA 
physician that he also recently attended a family reunion.  
During the June 2001 VA examination, the veteran indicated 
that he liked to isolate himself from people, especially at 
work.  He stated that he lived with his female friend and 
children; however, his significant other kept the children 
away from him because he got highly irritable.  Even though 
the veteran clearly had social impairment associated with his 
PTSD, such did not indicate that the veteran did not 
socialize at all to the point that he was isolated in the 
community.  There is no other evidence during this period 
that showed the types of relationships the veteran had with 
others, and the Board finds the evidence is insufficient to 
find that the veteran's post-traumatic stress disorder caused 
him to be totally socially impaired.

The veteran reported in October 2001 as being unemployed 
because of his PTSD.  Prior to September 2001, the veteran 
worked as a welder and attended night classes to receive 
certification in welding.  VA treatment notes in June 1999 
state that the veteran was working the night shift at his new 
job and enjoyed the position.  In February 2000, it was noted 
that the veteran was working on rotating shifts at his job.  
He stated that it caused added problems to his PTSD; however, 
his PTSD was described by the examiner as being in fairly 
good control.  The veteran reported in August 2000, that he 
had been laid off from his job, but obtained another job in 
October 2000.  Treatment reports thereafter note that the 
veteran liked his new job and got along with other employees 
even though he mostly worked alone.  

The veteran stated in his May 2004 personal statement that he 
"buried" himself in work to keep his mind occupied, and 
also maintained two jobs at one point in his life.  He 
explained that maintaining a job was the only escape from a 
social environment.  The veteran noted that his former 
employer understood PTSD and made special allowances for him 
to continue to work.  In VA Form 21-4192, dated September 
2001, the veteran's former employer noted that the veteran 
did not leave his job due to his disability, but was "laid 
off due to lack of work."  Based upon the evidence of 
record, there was no total occupational impairment as a 
result of the veteran's PTSD prior to September 21, 2001.  
The Board finds that the preponderance of the evidence prior 
to September 2001 is against a finding that the veteran was 
totally occupationally impaired due to his service-connected 
PTSD.

At the time of the April 1996 VA examination, the examiner 
stated the veteran's insight and judgment were both good.  He 
was noted as being casually groomed, his mood unremarkable, 
and affect blunted.  The veteran admitted to general 
paranoia, but denied active suicidal or homicidal thought.  
The veteran was deemed competent during the examination.  
During the February 1998 VA examination, the examiner noted 
that the veteran dressed appropriately, but his motor 
behavior and speech were somewhat slowed.  His manner was 
described as appropriate, friendly, and cooperative.  The 
examiner stated his affect was congruent and estimated his 
intelligence as being average.  His thought processes were 
logical in progression and goal directed.  The veteran 
reported to the examiner that he had auditory hallucinations 
and suicidal ideation, but denied having delusions.  He was 
noted as having symptoms of hypervigilance and exaggerated 
startle response.  In June 2001, the VA examiner noted that 
the veteran was neatly dressed in work clothes and was well 
groomed.  His affect was intense and anxious and he also 
appeared hypervigilant.  The examiner stated that the 
veteran's thoughts were clear, logical, and sequential.  
Cognitive functioning appeared grossly intact and he denied 
suicidal and homicidal ideation and intention.  In an October 
1998 VA physician's statement, the physician stated the 
veteran had memory impairment which was related to PTSD.  
Overall, based on the evidence of record prior to September 
2001, the veteran has not exhibited any gross inappropriate 
behavior nor has he been deemed to be in persistent danger of 
hurting himself or others.  He was noted consistently as 
being well groomed and his personal hygiene intact.  There 
was no mention of the veteran being unable to recognize his 
surroundings or suffer from memory loss in regards to names 
of relatives, his own name, or his occupation.  No medical 
professional has made findings that resemble the level of 
symptomatology described above.  For these reasons, the Board 
finds that the veteran did not meet the criteria for a 100 
percent evaluation prior to September 2001.  

The Board is aware that the veteran has asserted that his 
symptoms prior to September 21, 2001, were as severe as they 
were once the 100 percent evaluation was granted; however, 
the records recorded contemporaneously with that time period 
do not support his assertion that his symptomatology was 100 
percent disabling.  In this case, the date of claim (May 
2000) is prior to the date entitlement arose (September 
2001).  The statute provides the effective date for a claim 
for increase will be based upon the facts found but will not 
be earlier than the date of claim.  See 38 U.S.C.A. § 
5110(a).  The regulation states that the effective date in a 
claim for increase will be date of claim or date entitlement 
arose, "whichever is later."  See 38 C.F.R. § 3.400.  Here, 
the facts establish that the date entitlement arose is later 
than the date of claim, and thus is the controlling effective 
date under the factual circumstances of this case.  Id.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than September 21, 2001, for the award 
of a 100 percent evaluation for post-traumatic stress 
disorder.  The benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 51.


ORDER

Entitlement to an effective date earlier than September 21, 
2001, for the assignment of a 100 percent disability rating 
for PTSD is denied.



___________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


